UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1327


Y.B., a minor, by and through his mother I.F.,

                Plaintiff - Appellant,

          v.

ROBINSON SECONDARY SCHOOL,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis III, Senior
District Judge. (1:13-cv-00124-TSE-TCB)


Submitted:   July 18, 2013                 Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Y.B., Appellant Pro Se. John Francis Cafferky, Patricia Amberly
Minson, BLANKINGSHIP & KEITH, PC, Fairfax, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Y.B.,     a     minor      child,      by     and    through       his    mother,

appeals     the    district       court’s       order       denying      his      motion     to

transfer to another high school and dismissing without prejudice

his civil action.          Y.B. also appeals the district court’s order

denying his motion to amend the caption of his case.                              We affirm

in part and dismiss in part.

            An     order     dismissing        a    complaint         without      prejudice

generally    is    not     an    appealable        order,       see   Chao   v.      Rivendell

Woods,    Inc.,    415     F.3d    342,   345      (4th     Cir.      2005),    unless       the

action cannot be saved by merely amending the complaint.                                     See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064,    1066-67    (4th        Cir.   1993)       (holding       appellate       court     may

evaluate particular grounds for dismissal to determine whether

plaintiff could save action by merely amending complaint).                                  With

regard to the district court’s denial of Y.B.’s claims under the

Americans    with    Disabilities         Act,      the     Rehabilitation           Act,    and

Title IX of the Education Act of 1971, we conclude that this

portion of the order is not appealable because Y.B. could amend

the complaint to cure the defects identified by the district

court.     See id.         Accordingly, we dismiss this portion of the

appeal under Domino Sugar.

            Next, because Y.B. does not challenge on appeal the

basis for the district court’s denial of his motion to transfer,

                                            2
he   has    forfeited      appellate       review     of    that       portion    of    the

district     court’s      order.         Finally,    we    find    no    error     in   the

district     court’s      denial    of    the   motion      to   amend    the     caption.

Accordingly, we affirm this portion of the appeal.

             We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented      in    the     materials

before     this   court    and     argument     would      not   aid    the    decisional

process.

                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                            3